Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                              CASE NO.:

  WINDY LUCIUS,

         Plaintiff,

  v.

  ACM AMERICAS CORPORATION, d/b/a
  HARMONT & BLAINE-AMERICAS, a
  Florida for-profit corporation,

         Defendant.
                                                 /

                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, WINDY LUCIUS, (“Plaintiff”), hereby sues the Defendant, ACM AMERICAS

  CORPORATION, d/b/a HARMONT & BLAINE-AMERICAS (“Defendant”), a Florida limited

  liability company, for Injunctive Relief, and attorney’s fees, damages, litigation expenses, and costs

  pursuant to the Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. (“Rehabilitation Act or RA”).

         1.      Plaintiff is a Florida resident, lives in Miami-Dade County, is sui juris, and is

  otherwise qualified as an individual with disabilities as defined by the RA. Plaintiff is blind and

  therefore, unable to fully engage in and enjoy the major life activity of seeing.

         2.      Plaintiff also utilizes the internet. Plaintiff is unable to read computer materials

  and/or access and comprehend internet website information without software specially designed

  for the visually impaired. Specifically, Plaintiff utilizes the JAWS Screen Reader software, which is

  one of the most popular reader Screen Reader Software ("SRS") utilized worldwide.

         3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

  is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 9




  whether recipients of federal financial assistance and/or their websites are in compliance with the

  RA. Plaintiff is an otherwise qualified individual with a disability who has been denied the benefits

  of a program or activity receiving federal financial assistance. 29 U.S.C. Section 794(a).

                                    JURISDICTION AND VENUE

          4.      Plaintiff is expressly authorized to bring this action under the Rehabilitation Act of

  1973, 29 U.S.C. Section 794 and 794a(a)(2) and (b)(3)(A), and under Section 505 of the RA which

  enforces Section 504 of the RA, 29 U.S.C. Section 794 and 794a incorporating the remedies, rights

  and procedures set forth in Title VI of the Civil Rights Act of 1964, 42 U.S.C. 2000d et. seq.

          5.      Venue lies in the Southern District of Florida pursuant to 28 U.S.C. § 1391(b), and

  Local Rule 3.1, in that the original transaction or occurrence giving rise to this cause of action

  occurred in this District.

          6.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

  original jurisdiction over actions which arise from the Defendant’s violations of t h e RA.

          7.      Defendant owns, leases, leases to, or operates a business that is a recipient of federal

  financial assistance in Miami-Dade County. See Exhibit A.

                                                 FACTS

          8.      Subsequent to the effective date of the RA, Defendant constructed, or caused to be

  constructed, a website located at https://acmamericas.com(hereinafter “website”). Defendant is the

  owner, operator, lessor and/or lessee of the website. This website supports, is an extension of, is

  in conjunction with, is complementary and supplemental to, the above-referenced retail store. This

  website provides information about Defendant's retail store, including information about the special

  sales, goods, services, accommodations, privileges, benefits and facilities available to patrons at

  physical locations. The website also allows customers to make purchases online. On information




                                                     2
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 9




  and belief, Defendant also continually and/or periodically updates and maintains the

  website.

         9.      The website is an extension of Defendant's retail business. By and through this

  website, Defendant extends its retail business into individual persons' homes, portable devices and

  personal computers wherever located. The website is a “program or activity” of Defendant's business.

  The website also provides access to the goods, services, facilities, privileges, advantages or

  accommodations of the retail business. For example, the website provides a list of items available

  for sale in the brick and mortar stores, and the ability to purchase items to be shipped and to track

  your order once a purchase has been made. Like many people, Plaintiff would like to pre-shop the

  Defendant’s stores to determine whether certain items are available at the stores before she leaves

  home and whether the items are “on sale”. She would like to take advantage of special sales in

  store that she would only know about from the website. Defendant’s website provides access to

  benefits of Defendant’s physical stores and Plaintiff was denied those benefits when she could not

  access Defendant’s website Plaintiff attempted to access and/or utilize Defendant's website, but

  was unable to, and she continues to be unable to enjoy full and equal access to the website and/or

  understand the content therein because numerous portions of the website do not interface with

  and are not readable by SRS. More specifically, features of the website that are inaccessible to the

  visually impaired include, but are not limited to, the following: The Kit Calze Fantasia product

  image does not have an accessible label. It is announced as "A2019- QKC004030678903_01."

  Note: This website has an accessibility overlay but the overlay does not contain tools for blind

  users. This overlay shows two sections. The first is the Font Resize section with two options and

  the second is the Contrast section which contains 7 color options and 1 option to clear the browser

  cookies. The Wishlist icon is an interactive element which is required to be accessible by the Tab




                                                   3
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 9




  key, but it is not. This button is not announced to screen reader users who utilize Tab key

  navigation. A cart pop-up window is displayed after a user adds an item to their cart. This pop-up

  shows that the item was successfully added to the cart, but it's not announced nor does focus move

  into this window when it's displayed. Instead, focus moves to the Gift Wrap button and that's

  announced so blind users do not receive a notification that the item was added to their cart. After

  the Newsletter link is announced, users hear "Harmont Blaine Miami" for each of the social media

  icons. The purpose of each icon is not clear since labels are not present. The Close button in the

  10% off pop-up is not labeled. It's announced as "out of frame clickable." Selecting the Add to

  Wishlist button produces a pop-up which reads "enter your email to create wish list" but this pop-

  up is not announced. Screen reader users hear the Size option announced after they press the

  Wishlist button. They aren't notified that the item was not added to the wish list or that they must

  enter their email.

          10.     Plaintiff continues to attempt to utilize the website and/or plans to continue to

  attempt to utilize the website in the near future. In the alternative, Plaintiff intends to monitor the

  website in the near future, as a tester, to ascertain whether it has been updated to interact properly

  with screen reader software.

                      COUNT I - VIOLATION OF THE REHABILITATION ACT

          11.     As more specifically set forth above, Defendant has violated the RA by failing to

  interface its website with software utilized by visually impaired individuals. Thus, Defendant has

  violated the following provisions either directly or through contractual, licensing or other

  arrangements with respect to Plaintiff and other similarly situated individuals solely by reason of

  their disability:

                  a.      By excluding Plaintiff from participation in and denying her the benefits of




                                                    4
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 9




  or subjecting her to discrimination under any program or activity receiving Federal financial

  assistance, Defendant has violated the RA;

                  b.      Congress enacted the RA to enforce the policy of the United States that all

  programs, projects and activities receiving federal assistance “. . .be carried out in a manner

  consistent with the principles of . . . inclusion, integration and full participation of the individuals

  [with disabilities].” 29 U.S.C. Section 701 (c)(3);

                  c.      Defendant is a recipient of federal financial assistance bringing it under the

  RA which prohibits discrimination against qualified or otherwise qualified individuals in the

  recipient’s “programs or activities”;

                  d.      Section 504 of the RA prohibits recipients of federal funding from

  discriminating against disabled persons and requires that facilities, programs or activities operated

  by a federally funded entity be readily accessible to persons with disabilities;

                  e.      The RA defines “program or activity” as all of the operations of the entire

  corporation, partnership, or other private organization, or sole proprietorship as a whole which

  receives and distributes federal financial assistance. Defendant’s website and its content is a

  “program or activity” within the meaning of the Rehabilitation Act. 29 U.S.C. Section

  794(b)(3)(A);

                  f.      Plaintiff was denied access to Defendant’s website solely by reason of her

  disability. This denial of access to Defendant’s “program or activity” subjected Plaintiff to

  discrimination, excluded Plaintiff from participation in the program or activity and denied Plaintiff

  the benefits of Defendant’s website, a service available to those persons who are not blind. As of

  this filing, the website remains inaccessible to qualified or otherwise qualified persons;

                  g.      The international website standards organization, WC3, has published




                                                     5
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 9




  widely-accepted guidelines (“WCAG 2.0 and WCAG 2.1 AA”) for making digital content

  accessible to individuals with disabilities. These guidelines have been endorsed the United States

  Department of Justice and by Federal Courts and the United States Access Board; and,

                 h.      Defendant has engaged in unlawful practices in violation of Section 504 of

  the Rehabilitation Act, 29 U.S.C. Section 794 since it launched its website. These practices include

  but are not limited to denying Plaintiff, an individual with a disability who, with or without

  reasonable modifications to the rules, policies or practices; the removal of communication barriers;

  or the provision of auxiliary aids and services, meets the essential eligibility requirements for the

  receipt of services to participate in programs or activities provided by Defendant..

         12.     Defendant has acted with deliberate indifference to the provisions of the

  Rehabilitation Act in regards to the unlawful practices described herein because Defendant is fully

  aware that the inaccessible features of its website and has failed to remediate the website to make

  it equally accessible to persons with vision disabilities. Defendant knew that harm to a federally

  protected right was substantially likely and it failed to act on that likelihood when it failed to

  remediate its website. Defendant knew this, and on information and belief, a person with authority

  to order the remediation of the website, made a deliberate choice to continue to offer the

  inaccessible website to its customers and potential customers knowing that the website is

  inaccessible to the blind.

         13.     Plaintiff would like to be a customer at Defendant’s brick and mortar location but

  before she goes to the store, she would like to determine what is available for her purchasing, what

  promotions are being offered and what new items are currently available. In that regard, Plaintiff

  continues to attempt to utilize the website and/or plans to continue to attempt to utilize the website

  on a monthly basis to make selections for purchasing online or in the store.




                                                    6
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 9




         14.     Plaintiff is continuously aware of the violations at Defendant's website and is aware

  that it would be a futile gesture to attempt to utilize the website as long as those violations exist

  unless she is willing to suffer additional discrimination.

         15.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result

  of the discriminatory conditions present at Defendant's website. By continuing to operate its

  website with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and

  segregation and deprives Plaintiff the full and equal enjoyment of the benefits of the programs and

  activities available to the general public. By encountering the discriminatory conditions at

  Defendant's website, and knowing that it would be a futile gesture to attempt to utilize the website

  unless she is willing to endure additional discrimination, Plaintiff is deprived of the meaningful

  choice of freely visiting and utilizing the same store or website readily available to the general

  public and is deterred and discouraged from doing so. By maintaining a website with violations,

  Defendant deprives plaintiff the participation in and benefits of its programs and activities.

         16.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

  of the Defendant’s discrimination until the Defendant is compelled to comply with the

  requirements of the RA.

         17.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination

  from the Defendant’s non-compliance with the RA with respect to this website as described above.

  Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

  in violation of the RA by the Defendant. Plaintiff desires to access the website to avail herself of

  the benefits, therein, and/or to assure herself that this website is in compliance with the RA so that

  she and others similarly situated will have full and equal enjoyment of the website without fear of

  discrimination.




                                                     7
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 9




            18.    The Plaintiff and all others similarly situated will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the RA as requested

  herein.

            19.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 29 U.S.C. § 794 a.

            20.    As a result of the foregoing, Plaintiff has been obligated to retain the undersigned

  counsel for the filing and prosecution of this action. Plaintiff is entitled to have her reasonable

  attorney’s fees, costs and litigation expenses paid by Defendant pursuant to 29 U.S.C. § 794a.

            WHEREFORE, Plaintiff respectfully requests:

            a.     The Court issue a Declaratory Judgment that determines that the Defendant's website

  at the commencement of the subject lawsuit is in violation of the Rehabilitation Act;

            b.     The Court issue a Declaratory Judgment that determines that the Defendant's website

  is in violation of the Rehabilitation Act et seq.;

            c.     The Court issue a Declaratory Judgment that Defendant has violated the RA by

  failing to monitor and maintain its website to ensure that it is readily accessible to and usable by

  persons with vision impairment;

            d.     That this Court issue an Order directing Defendant to alter its website to make it

  accessible to, and useable by, individuals with disabilities to the full extent required by the

  Rehabilitation Act;

            e.     That this Court enter an Order directing Defendant to evaluate and neutralize its

  policies and procedures towards persons with disabilities for such reasonable time so as to allow

  Defendant to undertake and complete corrective procedures;




                                                       8
Case 1:21-cv-21904-KMW Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 9




         f.      That this Court enter an Order directing Defendant to continually update and

  maintain its website to ensure that it remains fully accessible to and usable by visually impaired

  individuals;

         g.      An award of attorney’s fees, costs and litigation expenses pursuant to 29 Section

  794a.; and,

         h.      Such other relief as the Court deems just and proper, and/or is allowable under the

  Rehabilitation Act.

  Dated: May 21, 2021                          Respectfully submitted,


                                               /s/ J. Courtney Cunningham
                                               J. Courtney Cunningham, Esq.
                                               J. COURTNEY CUNNINGHAM, PLLC
                                               FBN: 628166
                                               8950 SW 74th Court, Suite 2201
                                               Miami, FL 33156
                                               T: 305-351-2014
                                               cc@cunninghampllc.com




                                                  9
